This appeal seeks to review a judgment of $180 for rent, recovered by plaintiff-appellee against defendant-appellant.
The practice on appeal is settled. It is clear and simple. It must be followed. The record submitted, in the instant case, is defective in the following particulars: (1) The state of the case does not contain an index. (Supreme Court rule 155-b). (2) There are no specifications of determinations with respect to which appellant is dissatisfied in point of law. (Supreme Court rule 145). Galvin v. Ostrander Fire Brick Co., 84 N.J.L. 530;87 Atl. Rep. 84. (3) The facts apparently settled by the trial judge are not signed by him as required by section 213-b, of District Court act (2 Comp. Stat., p. 2016). Bierman v.Reinhorn, 71 N.J.L. 422; 58 Atl. Rep. 1083, and are vague, uncertain and ambiguous as to alleged issues.
Unless this court has obtained jurisdiction by the perfection of the appeal in the court below, in accordance with the settled practice prescribed by law, it has no power to act in the premises.
The appeal is dismissed, with costs. *Page 249